t c summary opinion united_states tax_court felix rospond and loretta rospond petitioners v commissioner of internal revenue respondent docket no 13805-10s filed date felix rospond and loretta rospond pro sese donald m brachfeld for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue code and rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue we must decide is whether petitioners are entitled to the first-time_homebuyer credit for pursuant to sec_36 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly petitioners are husband and wife who resided in new jersey at the time they filed their petition during petitioners established a_trust for their four children when their youngest child reached age during the trust was terminated the assets of the trust primarily real_estate were subsequently transferred to jacco associates llc jacco a limited_liability_company organized under the laws of new jersey jacco is owned by petitioners and their four children but the members never formalized their ownership interests in a written document since petitioners have paid all of jacco’s tax_liabilities and reported the full amounts of those liabilities on their personal income_tax returns jacco itself has never separately filed a tax_return during jacco sold the real_estate it owned and deposited the proceeds into its bank account jacco account before petitioners did not own their principal_residence and instead lived in a rented dwelling during they decided to purchase property in a retirement village in manchester new jersey manchester property however instead of purchasing the manchester property themselves they effected jacco’s purchase of the property on date the deposit on the manchester property was paid_by a check for dollar_figure drawn on the jacco account on date the deed for sale of the manchester property was completed in the name of jacco as the grantee on date a check for the balance due on the purchase of the manchester property was drawn on the jacco account both checks were signed by petitioner loretta rospond who is the signatory on the jacco account the payment for the purchase of the manchester property with jacco’s funds was not recorded as a loan or mortgage in petitioners’ favor petitioners live on the manchester property and they do not pay rent to jacco but they do pay all of the manchester property’s expenses taxes and maintenance fees on a form_5405 first-time_homebuyer credit attached to their form_1040 u s individual_income_tax_return petitioners claimed the first-time_homebuyer credit petitioners later changed the name on the form_5405 from their names individually to jacco associates on date respondent issued to petitioners a notice_of_deficiency in which he determined that they were not eligible for the first-time_homebuyer credit on the form 886-a explanation of items attached to the notice_of_deficiency respondent explained the reason for his determination according to information provided to the internal_revenue_service jacco associates llc was issued a property deed and pays the property taxes you do not own the property in question therefore you do not qualify for the first time home buyers credit petitioners timely filed their petition in this court discussion as a preliminary matter we consider petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 sec_36 allows an individual who is a first-time_homebuyer of a principal_residence in the united_states emphasis added to claim a tax_credit during the year the residence is purchased sec_36 defines a first-time_homebuyer as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies petitioners contend that jacco is entitled to claim the first-time_homebuyer credit because sec_36 and the instructions for 2additionally we note that although the parties disagree about some tangential facts they appear to be in agreement about all the relevant facts and the only issues we decide are legal ones form do not specifically exclude llcs from claiming the credit respondent disagrees and contends that the first-time_homebuyer credit is available only to individuals ie natural persons and not to llcs because the code does not define the term individual we follow the established rule_of construction that if a statute does not define a term the term is given its ordinary meaning fdic v meyer 510_us_471 135_tc_1 as the court_of_appeals for the district of columbia circuit has noted the ordinary meaning of individual typically encompasses only natural persons and not corporations or other organizations 634_f3d_604 d c cir aff’d sub nom mohamad 3in their contentions at trial and on brief petitioners appear to rely almost exclusively on the instructions rather than on the statute itself although the instructions do not support petitioners’ contentions even if they did internal_revenue_service tax form instructions cannot be relied upon as authoritative sources of law see 129_tc_175 94_tc_384 4petitioners further contend that publication sales_and_other_dispositions of assets defines ownership for purposes of determining whether an individual is eligible to claim the first-time_homebuyer credit petitioners misread the instructions for form_5405 the reference therein to publication is only for the purpose of defining a related_person to determine whether the residence was acquired from a related_person if the residence in question was acquired from a related_person the purchaser is ineligible for the first-time_homebuyer credit sec_36 neither party contends that jacco acquired the manchester property from a related_person or that petitioners subsequently acquired the manchester property from jacco v palestinian auth 132_sct_1702 see also in re 92_f3d_1539 11th cir the term ‘individual’ does not ordinarily include a corporation 12_f3d_252 d c cir in common usage ‘individual’ describes a natural_person but see 231_f3d_1207 9th cir noting that the word individual does not necessarily exclude corporations the court_of_appeals for the district of columbia circuit in mohamad noted that the dictionary act which provides guidance in determining the meaning of any act of congress strongly implies that the term individual does not include organizations because it defines person to include ‘corporations companies associations firms partnerships societies as well as individuals ’ mohamad f 3d pincite quoting u s c sec_1 similarly sec_7701 provides the term ‘person’ shall be construed to mean and include an individual a_trust estate partnership_association company or corporation indeed throughout the code the term individual is generally used in contrast with corporations partnerships or other entities for instance part i of subchapter_a of the code concerns the taxation of individuals as opposed to part ii which concerns the taxation of corporations additionally the context of the word individual within sec_36 strongly implies that it refers only to a natural_person for instance sec_36 refers to married individuals because only natural persons can be married the term individual in that context must refer only to natural persons ‘ t he normal rule_of statutory construction is that identical words used in different parts of the same act are intended to have the same meaning ’ 516_us_235 quoting 496_us_478 accordingly we conclude that the term individual refers only to natural persons throughout sec_36 on the basis of the foregoing we conclude that congress intended that the first-time_homebuyer credit be available only to natural persons and not to corporations partnerships or llcs consequently we reject petitioners’ argument that jacco is entitled to the first-time_homebuyer credit 5similarly sec_36 discusses an individual’s status as a member of the armed_forces only natural persons can serve in the armed_forces 6in trugman v commissioner t c __ also filed today this court holds that taxpayers are not entitled to claim the first-time_homebuyer credit through an s_corporation because the first-time_homebuyer credit may be claimed only by natural persons and an s_corporation is not an individual for purposes of sec_36 petitioners contend that jacco was actually their alter ego and therefore should be disregarded for purposes of deciding whether petitioners are entitled to claim the first-time_homebuyer credit personally by contending that jacco was their alter ego petitioners seek to have the court pierce the corporate veil respondent contends that pursuant to new jersey law an individual member has no interest in specific llc property see n j stat ann sec_42 2b-43 west respondent further contends that new jersey caselaw does not support petitioners’ veil-piercing theory in the absence of fraud or injustice new jersey courts generally will not pierce the corporate veil lyon v barrett a 2d n j frank v frank’s inc a 2d n j as the new jersey supreme court has explained the purpose of the doctrine_of piercing the corporate veil is to prevent an independent corporation from being used to defeat the ends of justice to perpetrate fraud to accomplish a crime or otherwise to evade the law state dep’t of envtl prot v ventron corp a 2d n j citations omitted even where the corporation7 has no separate existence and the corporate form has 7new jersey courts have also applied new jersey’s veil-piercing doctrine to limited_liability companies see eg richardson v un empress props llc wl n j super ct app div date d r horton inc -- n j v dynastar dev l l c wl n j super ct law div date not been respected new jersey courts will pierce the veil only where the corporation has been used to perpetuate a fraud or other injustice shotmeyer v n j realty title ins co a 2d n j ventron a 2d pincite new jersey courts have declined to disregard the corporate form when the corporation’s owners sought to do so for the purpose of obtaining a personal benefit from another form see shotmeyer a 2d pincite lyon a 2d pincite and cases cited thereat cf 378_f2d_771 3d cir holding that a taxpayer may not disregard the form of a transaction because of its unfavorable tax consequences unless the taxpayer shows that the agreement was a result of fraud duress or undue influence vacating and remanding 44_tc_549 neither party contends that jacco’s corporate form has been used to perpetuate some fraud or injustice and the record does not disclose any fraud or injustice that would cause us to disregard the existence of jacco accordingly petitioners are not entitled to claim the first-time_homebuyer credit on the basis of their alter ego theory in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
